Buchwald v Silverman Shin & Byrne PLLC (2017 NY Slip Op 02955)





Buchwald v Silverman Shin & Byrne PLLC


2017 NY Slip Op 02955


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Friedman, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


3773 155828/13

[*1]Bonnie Buchwald,	 Index Plaintiff-Appellant,
vSilverman Shin & Byrne PLLC, et al., Defendants-Respondents.


David Abrams, Attorney at Law, New York (David Abrams of counsel), for appellant.
Silverman Shin & Byrne PLLC, New York (Elana Ben-Dov of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered or about July 11, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Viewing the record in the light most favorable to plaintiff, no triable issues of fact exist as to whether defendant discriminated against plaintiff based on a perceived disability. Defendant's alleged conduct consists of "petty slights or trivial inconveniences" that do not suffice to support a hostile work environment claim under the New York City Human Rights Law (see Williams v New York City Hous. Auth., 61 AD3d 62, 79-80 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK